Case 2:20-cv-00281-JRG Document 135 Filed 04/21/21 Page 1 of 30 PageID #: 5816




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TEXAS
                           MARSHALL DIVISION


KAIFI LLC
                  Plaintiff,

      v.                                Case No. 2:20-cv-281-JRG

                                        JURY TRIAL DEMANDED



T-MOBILE US, INC. and
T-MOBILE USA, INC.,

                  T-Mobile.




            OPENING CLAIM CONSTRUCTION BRIEF BY KAIFI LLC
Case 2:20-cv-00281-JRG Document 135 Filed 04/21/21 Page 2 of 30 PageID #: 5817




                                               TABLE OF CONTENTS
                                                                                                                                 Page
 I.     INTRODUCTION .............................................................................................................. 1

 II.    BACKGROUND ................................................................................................................ 3

 III.   DISPUTED TERMS ........................................................................................................... 6

        A.        Term 1: “indoor network”....................................................................................... 6

        B.        Term 2: “location register that stores location information of the data
                  communication terminal received through the indoor network or
                  outdoor wireless internet network” ......................................................................... 8

                  1.         Neither The Specification Nor The Claims Require
                             A Location Register Be a Single Physical Structure .................................. 9

                  2.         T-Mobile Expert Misunderstands KAIFI’s Proposed Construction ......... 14

                  3.         A Mobile Terminal Must Determine Its Location In Relation
                             To Other Network Elements ..................................................................... 15

        C.        Term 3: “registered indoor system ID information” ............................................. 16

        D.        Terms 4 and 5: “location information of the data communication terminal
                  received through the indoor network” and “location information of the
                  data communication terminal received through … the outdoor wireless
                  internet network” .................................................................................................. 19

        E.        Term 6: “a fourth step of connecting with the internet network by
                  switching connection of the data communication terminal from the
                  outdoor wireless internet network to the indoor gateway and making
                  wireless communications through the indoor gateway and an
                  indoor wireless connection module”..................................................................... 22

        F.        Term 7: “a seventh step of switching the connection of the
                  data communication terminal from the indoor gateway to the
                  outdoor wireless internet network and performing the first step again” ............... 24

IV.     CONCLUSION ................................................................................................................. 24




                                                                  i
Case 2:20-cv-00281-JRG Document 135 Filed 04/21/21 Page 3 of 30 PageID #: 5818




                              TABLE OF EXHIBITS


 Exhibit          Document
 Exhibit 1-A      U.S. Patent No. 6,922,728
 Exhibit 1-B      Curriculum Vitae of Professor Dong-Ho Cho, KAIFI_0007182 –
                  KAIFI_000783
 Exhibit 1-C      Curriculum Vitae of Professor Dong-Ho Cho, KAIFI_0007184 –
                  KAIFI_000786
 Exhibit 1-D      Assignment from Intellectual Discovery Co. Ltd. to KAIFI, April 3,
                  2019, KAIFI_0011947 – KAIFI_0011950
 Exhibit 1-E      Excerpted transcript of deposition of Peter Rysavy, March 31, 2021
 Exhibit 1-F      Excerpted declaration of Peter Rysavy, March 15, 2021
 Exhibit 1-G      Excerpted Internet Engineering Task Force, RFC 2002, October 1996

 Exhibit 2-A      Thomas Blackburn Curriculum Vitae
 Exhibit 2-B      Netgear 2001 MA101 Data Sheet
 Exhibit 2-C      “Towards A Flexible Functional Split For Cloud-RAN Networks,” A.
                  Maeder, M. Lalam, A. De Domenico, E. Pateromichelakis, D. Wubben,
                  J. Bartelt, R. Fritzsche, and P. Rost, in 2014 European Conference on
                  Networks and Communications (EuCNC), pp. 1–5, IEEE (2014)
 Exhibit 2-D      “Mobile Agent Based Performance Management for the Virtual Home
                  Environment,” C. Bohoris, G. Pavlou, and A. Liotta, Journal of Network
                  and Systems Management, Vol. 11, No. 2, June 2003
 Exhibit 2-E      3GPP Technical Speciﬁcation 22.121 v4.0.0, “The Virtual Home
                  Environment (Release 4),” October 2000
 Exhibit 2-F      “Distributed Router Architecture For Packet Routed Optical Networks,”
                  Proc. 14th Working Conference on ONDM 2000, February 2000
 Exhibit 2-G      “DHARMA: Distributed Home Agent for Robust Mobile Access,” IEEE
                  Infocom 2005 Conference, March 2005
 Exhibit 2-H      “Ericsson’s Mobile Location Solution” Ericsson Review No. 4, 1999
 Exhibit 2-I      “Determining User Location For Context Aware Computing Through the
                  Use of a Wireless LAN Infrastructure” Project Aura Report, 2000




                                          ii
Case 2:20-cv-00281-JRG Document 135 Filed 04/21/21 Page 4 of 30 PageID #: 5819




                                             TABLE OF AUTHORITIES
                                                                                                                           Page(s)
Cases
Interactive Gift Exp., Inc. v. Compuserve Inc.,
  256 F.3d 1323 (Fed. Cir. 2001) ........................................................................................... 22, 24


KAIFI LLC v. AT&T Corp., et al.,
 Case No. 2:19-cv-00138-JRG (the “AT&T Case”). .......................................................... passim


Vitronics Corp. v. Conceptronic, Inc.,
  90 F.3d 1576 (Fed. Cir. 1996) ................................................................................................... 20


Other Authorities
U.S. Patent No. 6,922,728 (“ʼ728 Patent”) ............................................................................ passim




                                                                 iii
Case 2:20-cv-00281-JRG Document 135 Filed 04/21/21 Page 5 of 30 PageID #: 5820




         Plaintiff KAIFI LLC (“KAIFI”) hereby submits its opening claim construction brief for

U.S. Patent No. 6,922,728 (“ʼ728 Patent”).

I.       INTRODUCTION

         The ʼ728 Patent provides an optimal internet network connecting and roaming system

and method adapted for a user moving in and out of heterogeneous networks. The claimed

invention enables automatic and uninterrupted switching of communication services between

different network types, an indoor network (Wi-Fi) and an outdoor wireless internet network

(cellular). By off-loading services from a higher cost cellular network to a lower cost Wi-Fi

network in a seamless manner, T-Mobile save significant costs while providing the connectivity

experience expected by their subscribers today.

         The Court analyzed the ’728 Patent and construed most of the currently disputed terms in

the context of its Claim Construction Order in the 2020 litigation between KAIFI and AT&T

involving the same patent. 1 KAIFI respectfully requests that the Court adopt constructions in the

current case that track the constructions for the same or similar terms already construed in the

AT&T Case, where AT&T was represented by the same counsel that is currently representing

T-Mobile. T-Mobile, on the other hand, would have the Court revise its prior constructions to

improperly import limitations from the specification into the claims, contrary to well-established

claim construction guidance from the Federal Circuit.

         The lack of credibility of T-Mobile’s claim construction positions is clear from a simple

review of the behavior of its expert during his deposition. In the AT&T Case, T-Mobile’s

counsel agreed that the term “registered indoor system ID information” means “indoor system ID

information for which the data communication terminal has been granted access.” See AT&T



1
    KAIFI LLC v. AT&T Corp., et al.; Case No. 2:19-cv-00138-JRG (the “AT&T Case”).


                                                  1
Case 2:20-cv-00281-JRG Document 135 Filed 04/21/21 Page 6 of 30 PageID #: 5821




Case, Dkt. No. 104 at p. 7. T-Mobile now claims that the term requires no construction because a

jury will know what “registered” means. But when asked to explain the meaning of that term,

T-Mobile’s expert (at the prompting of his counsel) engaged in a bizarre act of gamesmanship in

which he either could not or would not explain what the term meant:

             Q.   You believe that registered has a plain and ordinary meaning, is
                  that correct, in the patent?

             A.   I’m stating that the meaning of the word “registered” would be
                  readily understood and that the patent uses it in a way that would
                  be readily understood.

             Q.   Right. And what is that readily understood meaning?

             A.   The readily understood meaning is the meaning by which people
                  would understand that term.

             Q.   Right. And I’m asking what that is. When it says registered
                  indoor system ID information, what does a person ordinary of
                  the skill in the art understand that to mean?

             A.   The meaning is the one that would be commonly understood.

             Q.   Right. And what is that commonly understood meaning?

             A.   As I said, it’s a commonly understood meaning, and I give
                  examples of that in my declaration.

             Q.   So -- and what is that -- in the patent, what is that readily and
                  commonly understood meaning?

             A.   The meaning as I said, is one that would be commonly
                  understood.

             Q.   Yes. And what is that commonly understood meaning? That’s
                  what I’m asking you.

             A.   I don’t think it’s up to me to provide a dictionary definition of a
                  common word.

See Declaration of Matthew Hawkinson In Support Of Opening Claim Construction Brief By

KAIFI LLC (“Hawkinson Decl.”) at ¶ 6, Ex. 1-E, Excerpted Deposition Transcript of Peter



                                                 2
Case 2:20-cv-00281-JRG Document 135 Filed 04/21/21 Page 7 of 30 PageID #: 5822




Rysavy (“Rysavy Depo.”) at 71:8-72:16. The simple fact is that all of T-Mobile’s proposed

constructions reflect this same pattern of unreasonableness.

II.     BACKGROUND

        The ʼ728 Patent is directed generally to the area of wireless mobile communications.

KAIFI incorporates its Technical Tutorial lodged with the Court, as well as the background

information supplied by KAIFI’s expert witness Mr. Thomas Blackburn, a declaration from

whom is attached hereto. Mr. Blackburn has studied and practiced in the field of

telecommunications, including, in particular, mobile, cellular, wireless technologies, Global

Positioning System (“GPS”) technologies, wired technologies, networks, phones, standards,

services, and systems for over thirty years. See Declaration of Thomas Blackburn In Support Of

Opening Claim Construction Brief By KAIFI LLC (“Blackburn Decl.”) at ¶ 6. Based on this

body of work, Mr. Blackburn has been awarded 37 U.S. and Foreign Patents, several related to

cellular technologies. Id. at ¶ 13.

        The inventor of the ʼ728 Patent is Professor Dong-Ho Cho (“Prof. Cho”). Hawkinson

Decl. at ¶ 2, Ex. 1-A (the ’728 Patent) at 1. Prof. Cho is currently a professor in the School of

Electrical Engineering at the Korea Advanced Institute of Science & Technology (“KAIST”), the

original assignee of the ʼ728 Patent. Id. at ¶¶ 3-4, Exs. 1-B, 1-C (Prof. Cho’s CVs). KAIFI is an

intellectual property consulting company that promotes and manages the intellectual property

developed by Korean research institutes, such as KAIST, and the owner by assignment of Prof.

Cho’s patent. Id. at ¶ 5, Ex. 1-D (ʼ728 Patent Assignment to KAIFI).

        The application for the ʼ728 Patent was filed on December 18, 2001 and claims priority

to Korean Patent Application No. 2001-34976, filed on June 20, 2001. ʼ728 Patent at 1.




                                                 3
Case 2:20-cv-00281-JRG Document 135 Filed 04/21/21 Page 8 of 30 PageID #: 5823




       The genesis of the inventions disclosed and claimed in the ʼ728 Patent was Prof. Cho’s

observation that internet service providers (“ISPs”) and cellular service providers apply

dramatically different pricing structures:

       Meanwhile, the user of the wired LAN pays only fixed fees contracted with a
       relevant service provider, while the user of the wireless LAN must pay fees in
       proportion to the number of packets the user has sent and received through the
       connected internet. Furthermore, since the fees for connection with the internet
       through the wireless LAN are relatively high, the wired LAN is more economical
       than the wireless LAN on a monthly payment basis.

       Therefore, there is a problem in that users of the wireless LAN inevitably take on
       heavier monetary burdens than users of the wired LAN. Furthermore, there is also
       another problem in that when using the wireless LAN or a packet module, the
       quality of information becomes worse and a transmission speed thereof becomes
       slower than that of the wired LAN.

ʼ728 Patent at 2:1–14.

       Prof. Cho’s invention provides a specific roaming solution for off-loading by optimally

switching the connection between different networks, an indoor network (Wi-Fi network) and

outdoor wireless internet network (cellular network):

       According to the present invention for accomplishing the aforementioned objects,
       network paths (i.e., connection paths of a communication network) capable of
       connecting with the internet, a PSTN, or the like are switched depending on
       whether a user is located indoors or outdoors. That is, when the user is located
       indoors, a user’s wireless internet terminal is connected with an indoor-wired
       LAN through wireless communication module. Alternatively, when the user is
       located outdoors, the user’s wireless internet terminal is connected with an
       outdoor wireless internet network (a network which can be wirelessly
       connected with the internet) such as a wireless LAN network and a wireless
       packet network. Better communication quality with a lower cost is guaranteed
       to the user since the network connection can be switched in accordance with
       the location or movement of the user. At this time, a roaming service is
       provided through an optimal network path depending on whether the user is
       located indoors or outdoors.

’728 Patent at 2:33–51 (emphasis added). Claim 1 of the ʼ728 Patent is exemplary. In the

claimed system, the data communication terminal, such as a smartphone, connects with and




                                                4
Case 2:20-cv-00281-JRG Document 135 Filed 04/21/21 Page 9 of 30 PageID #: 5824




switches in a seamless and uninterrupted manner between an indoor Wi-Fi network and outdoor

cellular network. If the indoor Wi-Fi network is accessible, the data communication terminal

connects with the indoor network. If the indoor network is not accessible, then the data

communication terminal connects to the outdoor wireless internet network, such as a cellular

network.

       In short, the ’728 Patent discloses a novel method to achieve seamless switching between

dissimilar networks. Blackburn Decl. at ¶ 28. For example, if a user starts a call on an outdoor

wireless internet network, and moves to an indoor network, the call seamlessly switches the

connection to the indoor network. See, e.g., ’728 Patent at 13:60-65. The communication can

therefore be off-loaded, for example, from a higher cost cellular network to a lower cost Wi-Fi

network. See, e.g., ’728 Patent at 14:56-61 (“…there is an advantage in that the voice quality and

the data processing speed of the internet communications can be improved and the usage cost

can be reduced by switching the connection to an optimal communication network in accordance

with the user's location when the user moves indoors or outdoors.”). This technique provides the

mobile device the capability to operate in a wider coverage area, as well as to de-load the

primary network and reduce congestion. Blackburn Decl. at ¶ 29. The inventions disclosed and

claimed in the ’728 Patent help telecommunication companies like T-Mobile to meet the needs

of current customers, who require always on connection services that allow a device to move

seamlessly between networks by reassigning the network connectivity of the mobile device.

Blackburn Decl. at ¶ 28.




                                                 5
Case 2:20-cv-00281-JRG Document 135 Filed 04/21/21 Page 10 of 30 PageID #: 5825




 III.   DISPUTED TERMS

        A.      Term 1: “indoor network”

         KAIFI’s Proposed Construction                     T-Mobile’s Proposed Construction
  “a network that broadcasts system ID                Plain and ordinary meaning
  information able to be received within an
  interior of a structure.”

        The Court construed the term “indoor network” in the AT&T Case. See AT&T Case,

 Dkt. No. 104 at p. 18. KAIFI proposes the identical construction.

        T-Mobile takes the position that the term “indoor network” needs no construction and

 should be given its plain and ordinary meaning. However, the dispute over the construction of

 this term between KAIFI and AT&T, as well as the Court’s multiple pages of detailed analysis of

 “indoor network” in its Claim Construction Order in that case, suggest otherwise.

        As noted in the Court’s prior claim construction analysis, the asserted claims include two

 different networks, an “indoor network” and an “outdoor wireless internet network,” where the

 “indoor network” is identified by or corresponds to the indoor system ID information broadcast

 by the indoor gateway. See AT&T Case, Dkt. No. 104 at p. 13; see also Blackburn Decl. at ¶ 37.

 The equipment or infrastructure components for the indoor network (e.g., the indoor gateway)

 may be deployed exterior to a building, but provide network coverage to users inside the

 building. Blackburn Decl. at ¶ 40. An “indoor network” need not be based or restricted to the

 physical footprint of a home or building. Id., citing the ’728 Patent at 4:64–5:8. As explained by

 the Court in the AT&T Case:

        The Court’s construction does not limit the placement of the indoor gateway.
        Instead, it only requires that the indoor network broadcasts system ID information
        able to be received within an interior of a structure. In other words, the scope of
        the claims allow for equipment located exterior to a structure so long as the
        broadcast system ID information is able to be received within an interior of a
        structure.

 AT&T Case, Dkt. No. 104 at p. 17.


                                                  6
Case 2:20-cv-00281-JRG Document 135 Filed 04/21/21 Page 11 of 30 PageID #: 5826




        The Court went on to explain that “[t]he specification discloses that one advantage of the

 disclosed system is that ‘the user can safely make a call by automatically providing the roaming

 service for changing a communication path from the indoor network to the outdoor wireless

 internet network.’” See AT&T Case, Dkt. No. 104 at p. 13, citing the ’728 Patent at 14:62–65.

 The specification is clear that the “indoor network” is a network that broadcasts system ID

 information able to be received within an interior of a structure. Blackburn Decl. at ¶ 41; see also

 AT&T Case, Dkt. No. 104 at p. 13. Therefore “[a] person of ordinary skill in the art would

 understand that the ‘indoor network’ is the network that broadcasts system ID information able

 to be received within an interior of a structure.” AT&T Case, Dkt. No. 104 at p. 13, citing the

 ’728 Patent at 13:41–43 (“Then, if the user moves outdoors, the PDA 10 cannot receive the

 indoor system ID information broadcasted from the indoor gateway 100 (step 538).”); see also

 Blackburn Decl. at ¶ 41.

        T-Mobile, through its expert Mr. Rysavy, argues that the Court’s construction is wrong

 because it is “overinclusive” because “[p]ractically any network is ‘able to be received within an

 interior of a structure…,” including 2G and 3G cellular networks. Hawkinson Declaration at ¶ 7,

 Ex. 1-F, Declaration of Peter Rysavy (“Rysavy Decl.”) at ¶ 52. Mr. Rysavy goes on to admit,

 however, that a person of ordinary skill in the art “would not have considered those [2G and 3G]

 networks to be ‘indoor networks’ in the context of the ’728 patent” and that an “indoor network”

 must “be one with a shorter broadcasting range that is meant for indoor structures.” Rysavy Decl.

 at ¶¶ 52, 53. KAIFI agrees that 2G and 3G networks are not “indoor networks,” but that has

 nothing to do with their broadcasting range. As the Court recognized, the “indoor network” and

 “outdoor network” can overlap in space, and therefore the defining characteristic of an “indoor

 network” is that it broadcasts system ID information that can be received in the interior of a




                                                  7
Case 2:20-cv-00281-JRG Document 135 Filed 04/21/21 Page 12 of 30 PageID #: 5827




 structure. See AT&T Case, Dkt. No. 104 at p. 15. Accordingly, notwithstanding the fact that 2G

 and 3G networks may overlap with the broadcast range of the “indoor network,” they cannot be

 “indoor networks” because they do not broadcast system ID information. Blackburn Decl. at

 ¶ 45. The Court’s proper construction leaves no room for the ambiguity suggested by Mr.

 Rysavy: regardless of the range of the networks, and regardless of whether the networks overlap,

 one can determine which is the “indoor network” by determining that it broadcasts system ID

 information and said broadcast can be received in the interior of a structure. T-Mobile’s

 contention that this term needs no construction would only invite the exact type of confusion

 posited by Mr. Rysavy.

        Additionally, Mr. Rysavy’s assertion that an “indoor network” must have a short

 broadcasting range designed for indoor use is not factually correct. Rysavy Decl. at ¶ 53. The

 ’728 Patent provides as an example of an “indoor network” the case of an 802.11 wireless base

 station connected to ADSL. Blackburn Decl. at ¶ 46, citing the ’728 Patent at 6:6-28. At the time

 of the ’728 Patent, it was known that 802.11 networks had ranges into the hundreds of meters,

 which is a not a “short” range. Id. (citing an 802.11 range of about 50-500 meters).

        B.      Term 2: “location register that stores location information of the data
                communication terminal received through the indoor network or outdoor
                wireless internet network”

         KAIFI’s Proposed Construction                       T-Mobile’s Proposed Construction
  “location register” should be construed as            “location register external to the data
  “register that records the location of the data       communication terminal that stores location
  communication terminal.” The remainder of             information of the data communication
  this term does not require construction.              terminal received through the indoor network
                                                        or outdoor wireless internet network”

        The Court construed the term “location register” in the AT&T Case. See AT&T Case,

 Dkt. No. 104 at p. 42. KAIFI proposes the identical construction. T-Mobile now seeks to narrow

 that construction by adding the additional – and unsupported – requirement that the location



                                                    8
Case 2:20-cv-00281-JRG Document 135 Filed 04/21/21 Page 13 of 30 PageID #: 5828




 register have a single physical location, and arbitrarily proposes that this single location be

 “external” to the data communication terminal (e.g., external to a mobile phone). This results in

 an absurd construction precluding the mobile phone from storing and making available to the

 network information about its location in order to allow switching decisions to be made, which is

 the exact opposite of the purpose of the patent. See, e.g., ’728 Patent at 10:5-10 (“The PDA 10

 compares the received indoor system ID information with the stored indoor network ID

 information. If it is determined that the two pieces of ID information are identical to each other,

 the PDA 10 determines that the user has moved indoors. The location of the PDA 10 is registered

 into the location register 80…”).

                1.      Neither The Specification Nor The Claims Require A Location
                        Register Be a Single Physical Structure

        A review of the specification and the claims reveals no evidence suggesting that the

 location register is single physical location and therefore must be “external” to the data

 communication terminal. Blackburn Decl. at ¶ 54. Claim 1 itself does not specify which

 components of the system must be housed in the same physical device, but rather leaves open the

 possibility that one or more subparts of the system can be implemented as separate infrastructure

 elements or grouped together into one or more physical units. Id.

        Figures 1-2 show an embodiment of the inventions in the ’728 Patent in which there is

 employed an “HA/FA Location Register.” HA/FA refer to “home agent” / “foreign agent.”

 T-Mobile’s expert admits that the home agent / foreign agent embodiment disclosed in the ’728

 Patent is merely optional. See Rysavy Depo. at 44:1-17. But this embodiment confirms that the

 boxes and circles in Figures 1-2 are not intended to represent single physical structures. This is

 because the home agent and foreign agent, which are depicted in the figures as within one circle,

 are described in the specification as distinct software programs without reference to physical



                                                   9
Case 2:20-cv-00281-JRG Document 135 Filed 04/21/21 Page 14 of 30 PageID #: 5829




 location: “The location register 80 is the home agent HA or the foreign agent FA which operates

 in accordance with the mobile IP protocol and records a current location of a data

 communication subscriber.” ’728 Patent at 9:12-15. Because they are distinct software programs,

 they can run on any general purpose computer. Id. at ¶ 61, Ex. 2-G, Y. Mao, B. Knutsson, H. Lu,

 and J. Smith, “DHARMA: Distributed Home Agent for Robust Mobile Access,” in Proc of the

 IEEE Infocom 2005 Conference, March 2005 at 1197.

        T-Mobile’s expert Mr. Rysavy references the IETF RFC 2002 “Mobile IP” specification

 in an attempt to support his opinion that the location register, at least when implemented as the

 home agent / foreign agent embodiment discussed in the ’728 Patent, must be external to the data

 communication terminal because the home agent / foreign agent are limited to “non-movable

 computers, including routers.” Rysavy Decl. at ¶ 47. RFC 2002 confirms just the opposite. The

 RFC 2002 document Dr. Rysavy relies on places no limits on where the home agent and foreign

 agent are physically located. Blackburn Decl. at ¶ 61; see also Hawkinson Decl. at ¶ 8, Ex. 1-G,

 IETF RFC 2002 at 10 (“Other placements of the home agent relative to the mobile node’s home

 location MAY also be possible using other mechanisms for intercepting datagrams destined to

 the mobile node’s home address. Such placements are beyond the scope of this

 document….Other placements of the foreign agent relative to the mobile node MAY also be

 possible using other mechanisms to exchange datagrams between these nodes, but such

 placements are beyond the scope of this document.”). At his deposition, Mr. Rysavy admitted

 that the RFC 2002 specification he relies on does not discuss the physical implementation of the

 home agent / foreign agent, meaning that those details are up to the implementor. See, e.g.,

 Rysavy Depo. at 48:3-24 (“In scanning through the [RFC 2002] specification I didn’t see a

 discussion of physical implementation of the function.”).




                                                 10
Case 2:20-cv-00281-JRG Document 135 Filed 04/21/21 Page 15 of 30 PageID #: 5830




        More importantly, at the time of the ’728 Patent, the concept of distributed storage of

 data, as well as the distribution of network functions like the location register, across multiple

 physical locations was well known. Blackburn Decl. at ¶¶ 55-58, Ex. 2-F, M. Duser, E.

 Kozlovski, R. I. Killey, P. Bayvel, “Distributed Router Architecture For Packet Routed Optical

 Networks”, Proc. 14th Working Conference on ONDM 2000, February 2000, pp. 202-221. There

 is nothing present in either the claims or the specification of the ’728 Patent that forecloses the

 possibility of the functions of the location register being distributed across more than one

 network element, including potentially on a mobile handset. Id.

        Ultimately, T-Mobile’s expert makes clear that the only requirement for the location

 register is that it must be at a “known networking location” and that how many physical

 components host the registers “depends on the network”:

                 Q.    I’m actually asking you a question. Does it – it needs to be
                       in one physical location for a location register to be
                       accessed across the network. Fair?

                 A.    What I aid was that it needs to be a known networking
                       location so that a query made to that networking location
                       can obtain the information that it needs for the patent to
                       function.

 Rysavy Depo. at 42:23-43:5.

                 Q.    Yeah. I mean, what’s the answer? Do you have an opinion
                       or do you not have an opinion? Does it have to be one
                       physical location? Yes or no?

                 A.    The simplest implementation would be on physical
                       location, but, you know, it depends on – it depends on the
                       network.

 Rysavy Depo. at 42:7-12.

 Mr. Rysavy further explained that such a “known networking location” does not require a single

 physical location:



                                                  11
Case 2:20-cv-00281-JRG Document 135 Filed 04/21/21 Page 16 of 30 PageID #: 5831




                  Q.    And a known networking location requires a single
                        physical discrete location. Correct?

                  A.    I don’t agree with that statement.

 Id. at 47:5-7. Finally, Mr. Rysavy admitted that the mobile terminal can be at a “known

 networking location.”:

                  Q.    Okay. Let me ask you this question, is the location of a
                        mobile terminal on a network known in the normal
                        operation?

                  A.    In some circumstances a network will know the location of
                        a terminal.

 Id. at 47:8-14. Accordingly, Mr. Rysavy’s deposition testimony makes clear that the location

 register can be a distributed function. And that the required attribute of this function, that it be at

 a known network location, can be supplied by a mobile device.

         Mr. Rysavy also testified that, the time of the ’728 Patent, it was possible for mobile

 handsets to pass information to each other:

                  Q.    At the time of the patent, did one mobile terminal have the
                        ability to pass information to another mobile terminal?

                  A.    At the time of the patent, a mobile terminal could for
                        example using an application store information that
                        another terminal could retrieve based on some application.
                        So that information could be passed from one mobile to
                        terminal to the other.

 Rysavy Depo. at 100:21-101:4.

         Mr. Rysavy’s opinion that a person of ordinary skill in the art would understand that the

 location register is limited to a “centralized database” is another example of T-Mobile

 improperly attempting to limit the scope of the claims without any support from the intrinsic

 evidence. Rysavy Decl. at ¶ 45. There is nothing present in either the specification or the claims

 that requires the location register to be implemented as a “centralized database” – that phrase



                                                   12
Case 2:20-cv-00281-JRG Document 135 Filed 04/21/21 Page 17 of 30 PageID #: 5832




 does not even appear in the ’728 Patent. Using a centralized database for a location register may

 be one implementation, but a person of ordinary skill in the art would understand that it is not the

 only way to implement a location register in general, and certainly not a limitation on the

 specific location register disclosed in and claimed by the ’728 Patent. Blackburn Decl. at ¶ 64.

        At deposition, Mr. Rysavy quickly abandoned the positions of T-Mobile’s lawyers that he

 parroted in his declaration. He made clear that the “location register” was a “function” and that

 he had no opinion as to whether the claims limited this function to a particular physical

 implementation:

                 Q.    Is there anything in the patent that expressly and
                       unambiguously states that the location register must be in a
                       single physical location?

                 A.    The patent read as a whole describes the location register
                       as being a node that performs specific function. And as I
                       said in my declaration, that function needs to be known at a
                       -- or that function needs to be in a known networking
                       location….

 Rysavy Depo. at 34:20-25.

                 Q.    And a known – to be a known networking location, it must
                       be a single physical location. Correct?

                 A.    It would depend on what you mean by “physical location.”

                 Q.    I mean a single physical box.

                 A.    A single physical box would be the simplest
                       implementation.

                 Q.    It’s the only allowed implementation. Correct?

                 A.    I’m not sure what you mean by “allowed.”

                 Q.    By the claims.

                 A.    I don’t have an opinion on whether the claims – how the
                       claims allow the physical implementation.



                                                 13
Case 2:20-cv-00281-JRG Document 135 Filed 04/21/21 Page 18 of 30 PageID #: 5833




 Rysavy Depo. at 43:6-43:20.

                    Q.   And you believe that limits it to one single physical
                         location register?

                    A.   I don’t believe the patent discusses the exact
                         implementation of the location register.

                    Q.   Okay. And by implementation you mean physical
                         implementation?

                    A.   Correct.

 Id. at 55:6-13.

                    Q.   …is it possible to have a distributed system in which the
                         location register are at known locations even though they
                         are distributed in different physical components?

                    A.   That’s a very complicated question, and there are a lot of
                         different variables to consider, so at this time I don’t have
                         an opinion on that.
 Id. at 54:10-16.

                   2.    T-Mobile’s Expert Misunderstands KAIFI’s Proposed Construction

        Mr. Rysavy appears to hold the mistaken opinion that, under KAIFI’s proposed

 construction, the data communication terminal is coextensive with the location register. For

 example, Mr. Rysavy states:

        •   “I have not identified a single suggestion in the ’728 Patent that a data

            communication terminal serves as the location register.” Rysavy Decl. at ¶ 43.

        •   “If a data communication terminal were the claimed location register (i.e., if the

            location register were not part of a service provider’s system), the system would not

            be able to provide the roaming service.” Rysavy Decl. at ¶ 44.

        •   “A network design in which the data communication terminal was the location

            register would mean the network would consist of potentially thousands of databases




                                                    14
Case 2:20-cv-00281-JRG Document 135 Filed 04/21/21 Page 19 of 30 PageID #: 5834




             with location information, which would be inefficient and unworkable.” Rysavy Decl.

             at ¶ 48.

         To be clear: KAIFI’s construction does not render the data communication terminal

 synonymous or coextensive with the location register. Blackburn Decl. at ¶ 59. Rather, consistent

 with the specification, KAIFI’s proposed construction recognizes that the network functionality

 and/or data storage associated with the location register function is not limited to any specific

 physical location. Put simply, the ’728 Patent is not about the physical implementation layer. Id.

                 3.      A Mobile Terminal Must Determine Its Location In Relation To
                         Other Network Elements

         T-Mobile’s argument that the data communication terminal does not need to receive

 location information because “it is already aware of its own location” is wrong. A mobile

 terminal such as those at issue in the ’728 Patent must define its location with relation to other

 network elements, for example, a satellite, a Wi-Fi base station, or a cellular base station.

 Blackburn Decl. at ¶¶ 57, 62, Ex. 2-H, Swedberg, G. “Ericsson’s Mobile Location Solution,”

 Ericsson Review No. 4 (1999) (discussing determination of mobile device location by

 triangulation with either satellites or base stations). At his deposition, Mr. Rysavy discussed the

 ways in which mobile devices identify their location, all of which require interaction with

 outside objects. See, e.g., Rysavy Depo. at 25:4-18; 89:4-90:3 (“The location information

 depends on what specific cellular technology is being used and the location information can also

 refer to different types of location information. For example, in some networks, the location

 information may be a distance from a cell tower. In some it might be triangulated data based on

 measurements from multiple cell towers. In some cases it might be GPS information generated

 by the mobile device and then sent to the network.”).




                                                    15
Case 2:20-cv-00281-JRG Document 135 Filed 04/21/21 Page 20 of 30 PageID #: 5835




        T-Mobile has failed to produce any evidence of any mobile terminal ever made that can

 simply report on its location without first determining that location with respect to other network

 elements. The idea that a terminal is simply going to transmit location information and have no

 role in storing that information has no connection to any known mobile terminal. Blackburn

 Decl. at ¶ 62.

        At deposition, Mr. Rysavy once again abandoned the language in his declaration, making

 clear that he was “not offering any opinion as to the implementation of the location register and

 router functions.”:

                   Q.   …are you offering an opinion that the location register
                        either must be or cannot be in the same physical box as the
                        router?

                   A.   As I said, I’m -- without reading the patent specifically
                        with that question in mind, I can’t offer an opinion on that
                        question.

                   Q.   But are you offering that opinion?

                   A.   I’m not offering any opinion as to the implementation of
                        the location register and router functions.

 Rysavy Depo. at 34:23-35:7.

        C.        Term 3: “registered indoor system ID information”

        KAIFI’s Proposed Construction                     T-Mobile’s Proposed Construction
  “indoor system ID information for which the        No additional construction needed beyond
  data communication terminal has been               construction of “indoor system ID
  granted access”                                    information.”


        In the AT&T Case the Court adopted the parties jointly proposed construction of the term

 “registered indoor system ID information” to mean “indoor system ID information for which the

 data communication terminal has been granted access.” See AT&T Case, Dkt. No. 104 at p. 7.

 T-Mobile now takes issue with the inclusion of the word “registered” in this term. However,



                                                  16
Case 2:20-cv-00281-JRG Document 135 Filed 04/21/21 Page 21 of 30 PageID #: 5836




 T-Mobile presents no evidence that the Court’s prior construction of “registered indoor system

 ID information” is technically incorrect or inaccurately captures the inventions disclosed and

 claimed in the ’728 Patent. Instead, T-Mobile offers the unsupported opinion of Mr. Rysavy,

 who claims that providing a construction for this term would be “confusing” to the jury. Rysavy

 Decl. at ¶ 55. Mr. Rysavy opines that because “registered” is a word that would be readily

 understood by a jury, a construction of this term is unnecessary. Id. at ¶¶ 57-58.

        The suggestion that a lay jury will understand the meaning of the term registered is not

 credible. Despite being asked over thirty times at his deposition what the word “registered”

 means, Mr. Rysavy himself was not able to offer a definition of the term:

              Q.    You believe that “registered” has a plain and ordinary meaning,
                    is that correct, in the patent?

              A.    I’m stating that the meaning of the word “registered” would be
                    readily understood and that the patent uses it in a way that would
                    be readily understood.

              Q.    Right. And what is that readily understood meaning?

              A.    The readily understood meaning is the meaning by which people
                    would understand that term.

              Q.    Right. And I’m asking what that is. When it says “registered
                    indoor system ID information”, what does a person ordinary of
                    the skill in the art understand that to mean?

              A.    The meaning is the one that would be commonly understood.

              Q.    Right. And what is that commonly understood meaning?

              A.    As I said, it’s a commonly understood meaning, and I give
                    examples of that in my declaration.

              Q.    So -- and what is that -- in the patent, what is that readily and
                    commonly understood meaning?

              A.    The meaning as I said, is one that would be commonly
                    understood.



                                                  17
Case 2:20-cv-00281-JRG Document 135 Filed 04/21/21 Page 22 of 30 PageID #: 5837




              Q.    Yes. And what is that commonly understood meaning? That’s
                    what I’m asking you.

              A.    I don’t think it’s up to me to provide a dictionary definition of a
                    common word.

 Rysavy Depo. 71:8-72:16; see generally Rysavy Depo. at 70:14-81:3. Mr. Rysavy is an expert

 retained expressly for the purpose of providing opinions regarding the meanings of the terms in

 the claims of the ’728 Patent. The fact that he could not offer an intelligible definition of the

 word “registered” is strong evidence in favor of construing this term to provide clarity to the

 jury.

         Including the language “for which the data communication terminal has been granted

 access” in the construction provides that clarity and accurately reflects the understanding of a

 person of ordinary skill in the art. Blackburn Decl. at ¶¶ 72-77. The construction clearly states

 what it means for the indoor system ID information to be registered in the context of the ’728

 Patent. Id. The specification describes “registered indoor system ID information” as follows:

         Accordingly, according to an aspect of the present invention for achieving the
         above objects, there is an optimal internet network connecting and roaming
         system providing internet communication service to a data communication
         terminal of a user moving indoors or outdoors, being characterized in that, the
         data communication terminal includes an indoor wireless connection module
         and stores registered indoor system ID information, so that the data
         communication terminal may be connected with the indoor network if the
         registered indoor system ID information is received and may be connected
         with the outdoor wireless internet network if the registered indoor system ID
         information is not received; the indoor gateway includes an indoor wireless
         connection module therein, broadcasts the indoor system ID information, makes
         wireless communications with the data communication terminal through the
         indoor wireless connection module, and is connected with the internet network via
         a wire; the location register stores location information of the data communication
         terminal received through the indoor network or outdoor wireless internet
         network; and the router determines the location of the data communication
         terminal stored in the location register and provides roaming of voice/data signals
         transferred to the user by selecting one of the indoor and the outdoor networks in
         14 accordance with the determined location of the data communication terminal.



                                                  18
Case 2:20-cv-00281-JRG Document 135 Filed 04/21/21 Page 23 of 30 PageID #: 5838




 Blackburn Decl. at ¶ 75, citing ʼ728 Patent at 3:23-47 (emphasis added).

        As seen above, in one example shown in the specification, it is the registration data that

 allows the location register to determine a change in the user’s location. Blackburn Decl. at ¶ 76.

 If the indoor system ID information has been “registered,” that indoor system ID information can

 be used to allow the data communication terminal to connect with the indoor network that is

 uniquely identified by that indoor system ID information. In other words, the specification

 provides that by using “registered” or “registration” information, the data communication

 terminal can be permitted to access to a particular network. Id. The construction previously

 adopted by the Court and currently advanced by KAIFI makes clear that “registration data”

 means data reflecting the fact that the data communication terminal has been granted access to

 the indoor network.

        D.      Terms 4 and 5: “location information of the data communication terminal
                received through the indoor network” and “location information of the data
                communication terminal received through … the outdoor wireless internet
                network”

                                      KAIFI’s Proposed              T-Mobile’s Proposed
                                        Construction                    Construction
  “location information of     “location information” should   “indoor system ID information”
  the data communication       be construed as “information on
  terminal received through    a locational area or indoor
  the indoor network”          system ID information or both.”
  “location information of     The remainder of these terms    “locational area”
  the data communication       do not require construction.
  terminal received through
  … the outdoor wireless
  internet network”

        This Court previously construed the term “location information” to mean “information on

 a locational area or indoor system ID information or both.” See AT&T Case, Dkt. No. 104 at

 p. 36. T-Mobile now seeks to break the construction of “location information” into two parts and

 improperly limit “location information” to “indoor system ID information” in one context and


                                                 19
Case 2:20-cv-00281-JRG Document 135 Filed 04/21/21 Page 24 of 30 PageID #: 5839




 “locational area” in another. Neither limitation is warranted in light of the disclosures in the

 specification.

        It is worth noting that the constructions proposed by T-Mobile here are essentially the

 same as the construction proposed for “location information” by the T-Mobile attorneys in the

 AT&T Case: “information on a locational area when the data communication terminal is located

 outdoors, and indoor system ID information when the terminal is located indoors.” See AT&T

 Case, Dkt. No. 104 at p. 34. The Court rightly rejected this construction, and should reject

 T-Mobile’s construction for the same reasons. Id. at p. 36.

        The specification describes different types of “location information” — information on a

 locational area and indoor system ID information. As the specification states, “[p]referably, the

 indoor location stored in the location register includes the indoor system ID.” ʼ728 Patent at

 4:23-24. A person of ordinary skill in the art would therefore understand that this embodiment

 may store both the locational area and indoor system ID information. Blackburn Decl. at ¶ 86.

 As a practical matter, this means that for any data communication terminal that is located

 “indoors,” the location information may include the locational area in additional to the indoor

 system ID information. Id. Accordingly, T-Mobile’s proposed construction is improperly

 limiting and excludes the preferred embodiment in which both indoor system ID information and

 locational area are both stored. See Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1583

 (Fed. Cir. 1996) (holding that construction that excludes preferred embodiment “is rarely, if ever

 correct”).

        In support of its improper limitations, T-Mobile relies on the opinions of Mr. Rysavy,

 who states that “[w]hile the “location information” can be both locational area and indoor system

 ID information, the ’728 Patent requires specific location information in specific situations.”

 Rysavy Decl. at ¶ 33. Mr. Rysavy further opines that location information can only be locational


                                                  20
Case 2:20-cv-00281-JRG Document 135 Filed 04/21/21 Page 25 of 30 PageID #: 5840




 area when the data communication terminal is located outdoors and can only be indoor system

 ID information when the terminal is located indoors. Id. at ¶¶ 34-37. T-Mobile and the Rysavy

 Declaration ignore the embodiment discussed above in which both the locational area and indoor

 system ID information are stored. Blackburn Decl. at ¶¶ 86-92. However, at his deposition Mr.

 Rysavy admitted that both locational area and indoor system ID information could both be stored

 at the same time:

                 Q.    In the patent, the location register would only store indoor
                       location information or outdoor location information. It
                       won’t store both at the same time. Correct?

                 A.    I don’t believe the patent states that. It doesn’t -- the patent
                       does not preclude storing both.

 Rysavy Depo. at 26:7-13.

        T-Mobile also contends, via Mr. Rysavy, that their improper limiting construction is

 “necessary for the invention of the ’728 Patent to operate as intended.” Rysavy Decl. at ¶ 36.

 This is incorrect. There is no evidence in the specification suggesting that “locational area” and

 “indoor system ID information” must always be mutually exclusive. Blackburn Decl. at ¶ 91.

 The specification’s discussion of “location information” shows that it can be locational area,

 indoor system ID information, or both. Id. During the authentication process and before a

 switching action occurs, different types of location information could be stored in different

 registers and it is possible to have the locational area information as well as the system indoor ID

 information in the same register. Id. Contrary to Mr. Rysavy’s statement, in this embodiment the

 invention of the ’728 Patent will still function normally. Id. Such an embodiment may even

 result in certain advantages. Having different types of location information stored in different

 registers might allow for a faster authentication process which would provide a faster switching




                                                  21
Case 2:20-cv-00281-JRG Document 135 Filed 04/21/21 Page 26 of 30 PageID #: 5841




 mechanism. Id. For example, if a previous locational area or indoor system ID information had

 been authenticated, having the locational area information as well as the system. Id.

        E.      Term 6: “a fourth step of connecting with the internet network by switching
                connection of the data communication terminal from the outdoor wireless
                internet network to the indoor gateway and making wireless communications
                through the indoor gateway and an indoor wireless connection module”

        The parties agree that, in terms of the meaning of the claim language of the fourth step in

 Claim 12, no construction is necessary. However, T-Mobile takes the position that “the fourth

 step is required to occur after and not before the third step,” imposing a specific ordering to the

 method steps in Claim 12. Joint Claim Construction and Prehearing Statement, Appendix 1, Dkt.

 109-1 at p. 6. In terms of the ordering of method steps, the Federal Circuit has stated that

 “[u]nless the steps of a method actually recite an order, the steps are not ordinarily construed to

 require one.” Interactive Gift Exp., Inc. v. Compuserve Inc., 256 F.3d 1323, 1342 (Fed. Cir.

 2001). Such is not the case here – where the ’728 Patent does not impose any specific order on

 steps three and four of Claim 12.

        Claim 12 does expressly recite specific order for certain method steps when such an order

 is intended. For example, the third step expressly refers back to the second step:

        a third step of going through authentication of an indoor location of the data
        communication terminal by the location register and storing the indoor location
        into the location register if it is determined in the second step that the two of ID
        information are equal to each other

 ’728 Patent, Cl. 12 (emphasis added). This express reference informs a person of ordinary skill in

 the art that what is being determined is whether the received indoor system ID information is

 equal to the stored indoor system ID information, and that determination occurred previously in

 the second step.

        Unlike the express reference to the second step in step three, there is no express ordering

 of the third and fourth steps. The fourth step recites connecting with the internet by switching the


                                                  22
Case 2:20-cv-00281-JRG Document 135 Filed 04/21/21 Page 27 of 30 PageID #: 5842




 connection of the data communication terminal without any reference to events that occurred in

 the third step:

         a fourth step of connecting with the internet network by switching connection of
         the data communication terminal from the outdoor wireless internet network to
         the indoor gateway and making wireless communications through the indoor
         gateway and an indoor wireless connection module,

 ʼ728 Patent, Cl. 12. Steps 3 and 4 contain a number of different events. For example, step 3

 involves both an authentication event and a storing event. Step 4 involves both a switching of the

 connection event and an event in which wireless communications are made through the indoor

 network. There is nothing that prevents the events in step 4 occurring after the authentication in

 step 3 but before the storing in step 3. T-Mobile’s attempt to place an absolute order on the

 different parts of steps 3 and 4 is not consistent with the claim language.

         In its claim construction order in the AT&T Case, the Court focused on the authentication

 event of step 3, stating that “that before the data communication terminal can be connected with

 the internet network (i.e., the fourth step) there must be an authentication of indoor location of

 the data communication terminal (i.e., the third step). See AT&T Case, Dkt. No. 104 at p. 56.

 However, the Court did not address the issue of whether the other parts of step 3, namely the

 storing event, must occur before, after, or simultaneously with the various events listed in step 4.

 The claim language puts no limitation on the order of events in steps 3 and 4 that prevent the

 switching and making wireless communications events from occurring after authentication but

 before storage in step 3. Because there is no express limitation in the claim language relating to

 the ordering of elements in step 3 versus step 4, the issue of how these different elements work

 together is appropriately the subject of expert testimony at trial based on the specific system at

 issue, as recognized by the fact that the Court did not include its observation in the formal claim

 construction. Id.



                                                  23
Case 2:20-cv-00281-JRG Document 135 Filed 04/21/21 Page 28 of 30 PageID #: 5843




        F.      Term 7: “a seventh step of switching the connection of the data
                communication terminal from the indoor gateway to the outdoor wireless
                internet network and performing the first step again”

        As with the fourth step of Claim 12, the parties agree that, in terms of the meaning of the

 claim language of the seventh step in Claim 12, no construction is necessary. However,

 T-Mobile takes the position that “the seventh step is required to occur after and not before the

 sixth step,” once again imposing a specific ordering to the method steps in Claim 12 that is not

 supported by the claim language. Joint Claim Construction and Prehearing Statement, Appendix

 1, Dkt. 109-1 at p. 7. While the seventh step does expressly reference performing the first step

 again, there is no express reference to events occurring in the sixth or any other step:

        a seventh step of switching the connection of the data communication terminal
        from the indoor gateway to the outdoor wireless internet network and performing
        the first step again.

 ʼ728 Patent, Cl. 12. The seventh step recites switching the connection of data communication

 terminal from the indoor network to the outdoor wireless internet network. Id. The sixth step

 recites authentication of and storing outdoor location of the terminal. Id. The claim language

 includes no requirement that the seventh step must occur only upon completion of the sixth step

 and not before. Thus, T-Mobile’s proposal on the order of steps improperly imports an order when

 no such order is present in the claims themselves. Interactive Gift, 256 F.3d at 1342.

        Just like steps 3 and 4, steps 6 and 7 internally define a number of events. For example,

 the sixth step describes an authentication event and a storing even, while step 7 describes a

 switching event and then performing step 1. There is nothing that prevents the switching in step

 7 from occurring after the authentication event in step 6, but before the storing event in step 6.

 IV.    CONCLUSION

        For the forgoing reasons, KAIFI respectfully requests that the Court adopt its proposed

 claim construction positions.


                                                  24
Case 2:20-cv-00281-JRG Document 135 Filed 04/21/21 Page 29 of 30 PageID #: 5844




 Date: April 21, 2021                  Respectfully submitted,

                                       /s/ Robert Christopher Bunt

                                       Enoch H. Liang
                                       Cal. Bar No. 212324 (admitted in E.D. Texas)
                                       Michael J. Song
                                       Cal. Bar No. 243675 (admitted in E.D. Texas)

                                       LTL ATTORNEYS LLP
                                       300 S. Grand Ave., 14th Fl.
                                       Los Angeles, California 90071
                                       Telephone: (213) 612-8900
                                       Facsimile: (213) 612-3773
                                       Email: enoch.liang@ltlattorneys.com
                                       Email: michael.song@ltlattorneys.com

                                       Robert Christopher Bunt
                                       Texas Bar No. 00787165
                                       PARKER, BUNT & AINSWORTH PC
                                       100 E. Ferguson St., Suite 418
                                       Tyler, Texas 75702
                                       Telephone: (903) 531-3535
                                       Email: rcbunt@pbatyler.com

                                       Attorneys for Plaintiff KAIFI LLC




                                      25
Case 2:20-cv-00281-JRG Document 135 Filed 04/21/21 Page 30 of 30 PageID #: 5845




                                CERTIFICATE OF SERVICE

    I certify that the foregoing document was filed electronically on April 21, 2021 pursuant to

 Local Rule CV-5(a) and has been served on all counsel who have consented to electronic service.

                                                     /s/ Robert Christopher Bunt
                                                     Robert Christopher Bunt




                                                26
